Case 1:19-sw-05573-NYW Document 1-1 Filed 05/22/19 USDC Colorado Page 1 of 14




                              AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FOR A SEARCH WARRANT

        I, Matthew Pound, being first duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

        1.      I make this affidavit in support of an application for a search warrant for

 information associated with a certain cellular telephone assigned call number 720-855-0485,

 (“the TARGET NUMBER”), that is stored at premises controlled by Cellco Partnership

 dba:Verizon Wireless, a wireless telephone service provider headquartered at 180 Washington

 Valley Road, Bedminster, New Jersey, 07921. The information to be searched is described in

 the following paragraphs and in Attachment A. This affidavit is made in support of an

 application for a search warrant under 18 U.S.C. § 2703(c)(1)(A) to require Cellco Partnership

 dba:Verizon Wireless to disclose to the government copies of the information further described

 in Section I of Attachment B. Upon receipt of the information described in Section I of

 Attachment B, government-authorized persons will review the information to locate items

 described in Section II of Attachment B.

        2.      Your affiant is a full-time salaried law enforcement officer for the United States

 Department of Justice, Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), and has

 been so since May 25, 2014. Your affiant routinely investigates violations of federal criminal

 statutes, to include violations of federal firearms and narcotics laws. Your affiant has

 specifically investigated violations related to subjects who are found to be in possession of illegal

 and altered firearms. Prior to being a Special Agent with ATF, your affiant was a full-time

 salaried law enforcement officer for the Albuquerque Police Department for approximately 9

 years. While at the Albuquerque Police Department, your affiant assisted in the apprehension
Case 1:19-sw-05573-NYW Document 1-1 Filed 05/22/19 USDC Colorado Page 2 of 14




 and investigation of individuals involved in serious violent crime to include Homicide,

 Kidnapping, Aggravated Battery and Assaults, Narcotics Trafficking, Firearm Trafficking and

 Prohibited Persons in Possession of Firearms. While employed by the Albuquerque Police

 Department, your affiant was assigned to the ATF as a Task Force Officer for approximately five

 (5) years. Your affiant has been involved in the investigation of more than 200 cases involving

 Federal Firearms and/or Narcotics violations, and has written and/or participated in the execution

 of over 100 federal and state search warrants involving violent crime, organized crime, illegal

 firearms possession, and the use and trafficking of narcotics and armed narcotics trafficking.

        3.      Your Affiant has personally participated in the investigation of the offenses

 discussed below. The facts and information contained in this affidavit are based upon my

 personal knowledge, information obtained from federal and local law enforcement officers, and

 information obtained from review of evidence and analyses of reports. This affidavit is intended

 to show merely that there is sufficient probable cause for the requested warrant and does not set

 forth all of my knowledge about this matter.

        4.      Based upon the facts set forth in this affidavit, I submit that there is probable

 cause to believe that the records and other information described in Attachment A and

 Attachment B will help provide evidence to law enforcement to which may assist or provide

 leads in the ongoing investigation for the events described below, and to determine the nature

 and scope of their activities which were committed in violation of Title 21, United States Code,

 Section 841: Distribution and possession with intent to distribute a controlled substance; Title 21

 United States Code, Section 856: Knowingly maintain any place, whether permanently or

 temporarily, for the purpose of distributing or using any controlled substance; Title 18, United

 States Code, Section 2: Aiding and Abetting. Based on the information detailed below, there is

                                                  2
Case 1:19-sw-05573-NYW Document 1-1 Filed 05/22/19 USDC Colorado Page 3 of 14




 probable cause to search the information described in Attachment A for evidence of these crimes

 as further described in Attachment B.

                                     PROBABLE CAUSE

        5.      On March 6, 2019, Aurora Police Department (APD) Narcotics Detectives were

 conducting surveillance near a motel establishment identified as the “Summit View Inn” located

 at 11800 E. Colfax Ave. APD Narcotics Unit had also recently executed narcotics related search

 warrants at the Summit View Inn on three (3) separate motel rooms, specifically rooms #308,

 #321 and #323. When executed, the search warrants yielded amounts of suspected cocaine.

        6.      While conducting surveillance, APD detectives observed a male, later identified

 as Timothy SPIKES, enter the parking lot driving a white Dodge Charger with Colorado

 Temporary License Plate 723380. Detectives watched SPIKES meet with an unknown black

 male, then walk directly to and enter motel room #205.

        7.      While SPIKES was in room #205, detectives observed a significant increase in

 pedestrian foot traffic entering and exiting motel room #205. Detectives observed approximately

 thirteen (13) to fifteen (15) people enter room #205 during a twenty (20) minute time span.

 Detectives noted that when the unknown subjects would enter room #205, these unknown

 subjects would stay in the room for approximately thirty (30) seconds to one (1) minute, then

 exit. Through training and experience, the detectives know that such activity is indicative of

 illegal narcotic sales and/or distribution from within room #205.

        8.      SPIKES left the motel room approximately twenty minutes after arriving, leaving

 the parking lot in the same Dodge Charger he arrived in. APD Detectives followed SPIKES

 until a traffic stop was conducted because the Dodge Charger had illegal tint on the windows of

 the vehicle. Detectives noted that the vehicle registered to a female subject, Sylvia MONTOYA,

                                                 3
Case 1:19-sw-05573-NYW Document 1-1 Filed 05/22/19 USDC Colorado Page 4 of 14




 with an address listed as 2564 South Yates St., Denver, CO. During the traffic stop, a K9 trained

 to detect the presence of the odor of narcotics indicated that the odor of narcotics was present in

 the Dodge Charger. Therefore, the Dodge Charger was towed to a secure holding facility to be

 held for the execution of a search warrant.

        9.      On March 12, 2019, APD Detectives executed a State of Colorado search warrant

 on the Dodge Charger and seized a Springfield Armory, model XD-45 Tactical, .45 caliber

 semiautomatic pistol with serial number US684774 from the glove compartment of the vehicle.

 This firearm was queried through the National Crime Information Center (NCIC) and found to

 be reported as stolen out of Aurora, CO in 2017. APD Detectives also located and seized 6.1

 grams of crack cocaine and 12.7 grams of methamphetamine in the same glove compartment as

 well as a red and black digital scale that contained a white colored residual substance on the

 faceplate of the scale.

        10.     Based on the items seized in the execution of the Search Warrant, APD Detectives

 obtained an arrest warrant for SPIKES.

        11.     On March 28, 2019, detectives from the Denver Police Department (DPD)

 District 6 Narcotics Unit, along with APD narcotics detectives, conducted a joint operation to

 arrest SPIKES on the felony arrest warrant obtained by APD Detectives. Officers, through

 investigation, learned SPIKES could be located at 3966 S. Wadsworth Blvd.

        12.     DPD and APD detectives observed SPIKES and MONTOYA leave the residence

 located at 3966 S. Wadsworth Blvd in a black Dodge Challenger with Colorado License Plate

 DSO 303, which listed to SPIKES and MONTOYA. Surveillance was conducted on SPIKES

 and MONTOYA until a traffic stop could be conducted.



                                                  4
Case 1:19-sw-05573-NYW Document 1-1 Filed 05/22/19 USDC Colorado Page 5 of 14




        13.     Once stopped, SPIKES was placed under arrest for the outstanding warrant.

 During the search incident to arrest of SPIKES, officers $3,150.00 in United States currency on

 SPIKES’ person, three (3) cellular telephones, an Apple watch and keys to apartment #201

 located at 3966 S. Wadsworth Blvd.

        14.     MONTOYA asked why SPIKES was being arrested and was asked to exit the

 vehicle. A narcotics K9 was involved in the operation and was called to the traffic stop. DPD

 K9 “Koda” was deployed on the Dodge Challenger. K9 “Koda” jumped through the driver’s

 side window on his own and gave an indication of the presence of a narcotics odor in the front

 passenger area. When “Koda” was deployed and gave an indication of a narcotic odor,

 MONTOYA continually stated to officers on scene “You can’t do that! That’s illegal.” DPD

 Detective Akens continued to deploy “Koda” on the exterior of the vehicle. “Koda” indicated on

 the rear of the trunk. Officers searched the vehicle and located $3,000.00 in United States

 currency and empty clear baggies in the center console.

        15.     All of the currency (amount recovered from SPIKES person and the amount

 recovered from the center console) were placed into two separate envelopes and placed on the

 ground along with four (4) other empty envelopes. “Koda” was deployed on the envelopes and

 gave an indication to the presence of a narcotic odor on both envelopes which contained the

 currency.

        16.     While on scene, APD detectives spoke to MONTOYA about MONTOYA’s

 relationship with SPIKES. MONTOYA denied having an intimate relationship with SPIKES

 and stated that SPIKES is a family friend. MONTOYA told APD Detectives that MONTOYA

 did not know what was going on and that the male she was with is named “Lucky,” then

 identified him as SPIKES. MONTOYA told APD Detectives that MONTOYA lives in Denver

                                                 5
Case 1:19-sw-05573-NYW Document 1-1 Filed 05/22/19 USDC Colorado Page 6 of 14




 and knew SPIKES dad back in the day. MONTOYA said that SPIKES is just a family friend

 and stated “I don’t deal with his stuff, I don’t know what he does, but we were just looking at

 furniture.” MONTOYA then stated “I don’t know what his business is. I don’t deal with his

 business, he’s a friend. If you ask a lot of questions, you can call the attorney we have listed.”

 Investigators asked MONTOYA if MONTOYA and SPIKES lived together to which

 MONTOYA replied “No, he has a girlfriend he deals with. Do you guys have a thing to search

 my car? Do you guys have a warrant to search my car?” MONTOYA told APD detectives that

 MONTOYA did not know where SPIKES lived and that MONTOYA “didn’t go to his house

 like that.” APD detectives noted once the interview was concluded that MONTOYA was being

 untruthful with detectives during the duration of the interview.

        17.     MONTOYA was subsequently allowed to leave the traffic stop and left the area

 on foot while SPIKES was transported from the scene to the DPD District 6 Police Station. Prior

 to leaving the scene, MONTOYA asked DPD officers for MONTOYA’s belonging out of the

 vehicle. MONTOYA was told that all items inside the vehicle were going to remain inside the

 vehicle due to the vehicle being impounded and held as evidence. MONTOYA asked several

 times for MONTOYA’s house key and stated it was MONTOYA’s only one. MONTOYA was

 not provided with the requested house key.

        18.     While transporting SPIKES to DPD District 6, SPIKES was observed continually

 shuffling his hands behind his back and re-adjusting his seating position. Once at the DPD

 District 6 Station, officers observed that as SPIKES exited the squad car, his underwear was

 pulled down. At that point, DPD Narcotics Sgt. Foster authorized a strip search for SPIKES.

        19.     SPIKES immediately became noncompliant and stated that SPIKES would not

 comply with the strip search. SPIKES was told by Officers that the search had been authorized

                                                  6
Case 1:19-sw-05573-NYW Document 1-1 Filed 05/22/19 USDC Colorado Page 7 of 14




 and that SPIKES needed to comply. SPIKES complied with taking off his shoes and socks, as

 well as his sweatshirt. SPIKES then pulled down the front of his pants, exposing his genitalia,

 before pulling his pants up, stating that he was not going to comply any further.

        20.     SPIKES was subsequently placed in handcuffs so the strip search could be

 completed. Upon removing SPIKES’ pants, officers could plainly see a piece of clear plastic

 secreted in between his buttocks. Officers removed the item and found it to be a clear plastic

 baggie which contained suspected black tar heroin.

        21.     While at the District Six Station, SPIKES was brought into an interview room and

 requested to call MONTOYA. The call was made on speaker and SPIKES asked MONTOYA if

 SPIKES should give up his “connects?” Your affiant knows from training and experience that

 “connects” is a common term for a drug source of supply. MONTOYA replied to SPIKES, “do

 whatever you need to do.” SPIKES told MONTOYA that he did not want anything to happen to

 MONTOYA and again MONTOYA responded for SPIKES to do whatever he needed to do.

 MONTOYA then told SPIKES “the police are at your apartment, I can’t get in. I don’t know

 how they found your apartment.”

        22.     Later, DPD District 6 Narcotics Detectives obtained a state search warrant for

 3966 S. Wadsworth Blvd Apartment #201. Prior to the execution of the warrant, a maintenance

 repair man arrived at the apartment and said that there had been a request made to change the

 locks. Investigators on scene were told that the tenant from Apartment #201 had gone into the

 leasing office requesting a lock change because the tenant had lost her keys. Detectives

 confirmed with him that the tenant who made the request was MONTOYA. It was subsequently

 learned by investigators that MONTOYA had immediately returned to the apartment complex



                                                  7
Case 1:19-sw-05573-NYW Document 1-1 Filed 05/22/19 USDC Colorado Page 8 of 14




 after being released from the traffic stop. MONTOYA immediately went to the leasing office

 and requested the locks on the apartment to be changed.

        23.       The search warrant was executed at apartment #201 and the following items were

 recovered and seized:

              •   A W2 form belonging to MONTOYA
              •   Crack Cocaine
              •   Heroin
              •   Methamphetamine
              •   Four (4) digital scales
              •   Miscellaneous Paperwork
              •   Drug paraphernalia
              •   Red Backpack (which contained suspected Methamphetamine)
              •   United States Currency ($1,342.00)
              •   Dinner plate which contained suspected cocaine residue

        24.       Presumptive screening results from the DPD forensic unit showed the following:

              •   103.956 grams of crack Cocaine which tested positive for the presence of
                  cocaine
              •   9.314 grams of Heroin which tested positive for Heroin
              •   27.925 grams of Methamphetamine which tested positive for
                  Methamphetamine

        25.       Your affiant received recorded calls from the Denver Sheriff’s Department after

 SPIKES was booked into Denver City Jail. Between March 29, 2019 and April 3, 2019, SPIKES

 called the TARGET NUMBER and spoke to MONTOYA. Your affiant knows the female to be

 MONTOYA based on their conversation and the intimate knowledge of the events of March 6

 and 28, 2019 that MONTOYA discussed with SPIKES during the calls.

        26.       Upon further investigation, your affiant learned that TARGET NUMBER is a

 Verizon Wireless telephone number registered to Posh Yarn Boutique located at 2627 S. Depew

 Pl. Lakewood, CO. A search of Posh Yarn Boutique through the Colorado Secretary of State



                                                  8
Case 1:19-sw-05573-NYW Document 1-1 Filed 05/22/19 USDC Colorado Page 9 of 14




 website shows MONTOYA as registering the trade name “Posh A Yarn Boutique” located at

 2627 S. Depew Pl., Lakewood CO.

         27.     A search of law enforcement databases also shows MONTOYA to list the

 TARGET NUMBER as being MONTOYA’s telephone number.

         28.     Based on your Affiant’s training and experience, your Affiant knows that a person

 who is involved in criminal activity will often try to distance or separate their involvement in the

 criminal activity as well as minimize their knowledge as co-conspirators or of co-conspirators

 actions or crimes while talking to Law Enforcement Officers.

         29.     Based on your affiant's training and experience, your affiant knows that a person

 who is involved in criminal activity often uses electronic devices, including but not limited to

 wireless telephones, to aid in their criminal activities. Your affiant knows, based on his training

 and experience, suspects frequently communicate with each other prior to, during and/or after the

 commission of a crime, and frequently utilize cellular phones during the commission of a crime.

 The information obtained from this cellphone usage can be of significant assistance to the

 investigation and evidence in a subsequent criminal prosecution by showing the communication

 records/pattern(s) between any possible suspect and co-conspirators. Location information and

 call detail records generated by the use of cellphones can indicate the general geographic area

 that the mobile device was located at, as well as provide investigative leads of whether witnesses

 or suspects communicated with anyone prior to, during and/or after a criminal event, which can

 associate the cellular phone/device to a specific suspect or individual.

         30.     Based on your affiant's training and experience, your affiant knows that acquiring

 an extended period of call detail records can assist in establishing a pattern of life, or use, of a

 target telephone. Longer period of records outside the immediate date/time frame of the

                                                    9
Case 1:19-sw-05573-NYW Document 1-1 Filed 05/22/19 USDC Colorado Page 10 of 14




  underlying crime can assist investigators in establishing calling patterns of the TARGET

  NUMBER and prevalent cell sectors utilized by TARGET NUMBER. The establishment of this

  pattern of life, or use, is critical in helping investigators determine if, and when, this calling

  pattern changes, intensifies, or wanes during relevant time periods within the investigation.

  These changes in the pattern of life can also assist investigators in identifying any co-

  conspirator(s) who may have provided aid or counsel during the relevant time period

  surrounding the conception, planning, commission and/or cover-up of the criminal activity.

          31.     Based on your affiant's training and experience, your affiant knows that historical

  cell-site records identify the cellular tower that a target phone used when engaging in a

  communication such as a call or text. Many cellular towers have multiple antenna faces, or

  "sectors," each of which provides service to a particular portion of the tower's geographic service

  area. In such cases, the historical cell-site records will also identify the sector of the cell tower

  that the phone used during the communication. Investigators can use this information about the

  cell tower and sector that were used by a phone to determine the general area in which the target

  phone was likely to be at the time that a particular communication occurred. While the precision

  of this information varies depending on factors including the distance between cellular towers, at

  best, cell-site location information will reveal the neighborhood in which a phone was likely to

  have been located.

          32.     Based on your affiant's training and experience, your affiant knows that certain

  events like phone calls, text messages, or data applications updating can cause the Service

  Provider to initiate a signal on their network to establish the location of a device. This location

  data is then stored by the Service Provider, such as Cellco Partnership dba:Verizon Wireless.

  Such information as date, time, latitude, longitude, cell sites, and accuracy of the location data

                                                    10
Case 1:19-sw-05573-NYW Document 1-1 Filed 05/22/19 USDC Colorado Page 11 of 14




  are stored and can be provided to law enforcement. Not every call, text message, or data

  application update causes his data to be created and stored. Therefore, there is no way to know

  what exact information the Service Provider has until it is reviewed. This data can be helpful to

  investigators when trying to locate the user of a given cellular device and/or to establish a pattern

  of life for the user of the given cellular device.

          33.     The requested call detail records are evidence that will serve to potentially

  identify investigative leads and avenues forward, prove or disprove known and future

  investigative conclusions, and/or corroborate or disprove or discredit (as applicable) witness

  and/or suspect statements. Investigators want to learn if the cell site data for the user of Cellco

  Partnership dba:Verizon Wireless phone number 720-855-0485 (TARGET NUMBER) show that

  the device accessed cell sites in the area of the crimes during the relevant time frames, including

  the apartment at 3966 S. Wadsworth Blvd. This will be a significant piece of information that

  will help investigators to know whether or not the user of the TARGET NUMBER should be

  considered as a suspect in this investigation. Furthermore, the date range of February 1, 2019

  through April 30, 2019 is requested in order to establish the pattern of life described in paragraph

  30, above. Your affiant believes MONTOYA and SPIKES were engaged in drug trafficking

  prior to March 6, 2019, given the observations of law enforcement and the quantities of narcotics

  seized from the apartment at 3966 S. Wadsworth Blvd. Your affiant is actively attempting to

  obtain how long MONTOYA and SPIKES have been connected to 3966 S. Wadsworth Blvd, as

  your affiant believes they maintained that location in order to distribute narcotics. The

  information detailed in Attachment B, from TARGET NUMBER, will help law enforcement

  understand their connection to this location, as well as other locations that could be stash houses

  or locations for sources of supply of narcotics. Given MONTOYA’s statements to law

                                                       11
Case 1:19-sw-05573-NYW Document 1-1 Filed 05/22/19 USDC Colorado Page 12 of 14




  enforcement regarding her affiliation with SPIKES, this information will help corroborate or

  disprove her statements by showing her connection, if any, to 3966 S. Wadsworth Blvd. The end

  date of April 30, 2019 was chosen based on SPIKES’ release from custody and because your

  affiant is unsure of the status of the lease at 3966 S. Wadsworth Blvd after March 28, 2019. The

  requested information would clarify if SPIKES and/or MONTOYA continue to associate with

  this location.

          34.      Based on your affiant’s training and experience, I have learned that Cellco

  Partnership dba:Verizon Wireless is a company that provides cellular telephone access to the

  general public. I also know that providers of cellular telephone service have technical

  capabilities that allow them to collect and generate information about the locations of the cellular

  telephones to which they provide service, including cell-site data, also known as “tower/face

  information” or “cell tower/sector records.” Cell-site data identifies the “cell towers” (i.e.,

  antenna towers covering specific geographic areas) that received a radio signal from the cellular

  telephone and, in some cases, the “sector” (i.e., faces of the towers) to which the telephone

  connected. These towers are often a half-mile or more apart, even in urban areas, and can be 10

  or more miles apart in rural areas. Furthermore, the tower closest to a wireless device does not

  necessarily serve every call made to or from that device. Accordingly, cell-site data provides an

  approximate location of the cellular telephone but is typically less precise than other types of

  location information, such as E-911 Phase II data or Global Positioning Device (“GPS”) data.

          35.      Based on my training and experience, I know that Cellco Partnership dba:Verizon

  Wireless can collect cell-site data about the TARGET NUMBER. I also know that wireless

  providers such as Cellco Partnership dba:Verizon Wireless typically collect and retain cell-site

  data pertaining to cellular phones to which they provide service in their normal course of

                                                   12
Case 1:19-sw-05573-NYW Document 1-1 Filed 05/22/19 USDC Colorado Page 13 of 14




  business in order to use this information for various business-related purposes. Based on my

  training and experience, I know that wireless providers such as Cellco Partnership dba:Verizon

  Wireless typically collect and retain information about their subscribers in their normal course of

  business. This information can include basic personal information about the subscriber, such as

  name and address, and the method(s) of payment (such as credit card account number) provided

  by the subscriber to pay for wireless telephone service. I also know that wireless providers such

  as Cellco Partnership dba:Verizon Wireless typically collect and retain information about their

  subscribers’ use of the wireless service, such as records about calls or other communications sent

  or received by a particular phone and other transactional records, in their normal course of

  business. In my training and experience, this information may constitute evidence of the crimes

  under investigation because the information can be used to identify the TARGET NUMBER’s

  user or users and may assist in the identification of co-conspirators.

                                  AUTHORIZATION REQUEST

           36.   Based on the foregoing, I request that the Court issue the proposed search

  warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

           37.   I further request that the Court direct Cellco Partnership dba:Verizon Wireless to

  disclose to the government any information described in Section I of Attachment B that is within

  its possession, custody, or control. Because the warrant will be served on Cellco Partnership

  dba:Verizon Wireless, who will then compile the requested records at a time convenient to it,

  reasonable cause exists to permit the execution of the requested warrant at any time in the day or

  night.

           38.   I further request that the Court order that all papers in support of this application,

  including the affidavit and search warrant, be restricted until further order of the Court. These

                                                   13
   Case 1:19-sw-05573-NYW Document 1-1 Filed 05/22/19 USDC Colorado Page 14 of 14




     documents discuss an ongoing criminal investigation that is neither public nor known to all of

     the targets of the investigation. Accordingly, there is good cause to restrict these documents

     because their premature disclosure may seriously jeopardize that investigation, including by

     giving targets an opportunity to destroy or tamper with evidence, change patterns of behavior,

     notify confederates, and flee from prosecution.

                                                        Respectfully submitted,

                                                        s/Matthew Pound
                                                        Matthew Pound
                                                        Special Agent
                                                        ATF


                                                     22d day of May, 2019.
            Sworn to and subscribed before me this ______


                                                  ___________________________________
                                                  THE HON. NINA Y. WANG
                                                  UNITED STATES MAGISTRATE JUDGE



This Affidavit was reviewed and submitted by Celeste Rangel, Assistant United States Attorney.




                                                       14
